 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 82Burrows Paper Corporation and PACE International Union, Local 678, AFLŒCIO.1  Case 26ŒCAŒ18552 September 15, 2000 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX  AND HURTGEN On January 13, 1999, Administrative Law Judge Kelt-ner W. Locke issued the attached bench decision.  The Respondent filed exceptions and a supporting brief.  The General Counsel filed an answering brief.  The Respon-dent filed a reply brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,2 and conclusions and to adopt the recommended Order as modified.3 1.  In adopting the judge™s finding that the Respondent engaged in surface bargaining in violation of Section 8(a)(5) and (1) of the Act, we emphasize, in addition to the factors primarily relied on by the judge (including the Respondent™s minimum wage position and its proposed recognition clauses), that the Respondent™s initial pro-posal would have limited any agreement to 1 year from the date of the representation election and that even after the Respondent later abandoned this position, it adopted the stance that a contract would be effective only for 1 year from ratification.  Further, the Respondent advanced proposals that would have allowed essentially no role for the Union in determining wage rates.  Thus, the Respon-dent™s November 1997 proposal provided for an annual review of finishing room wages by the paper division manager, who would make changes at his sole discretion, based on performance, waste, and marketplace competi-tive forces.  The proposal included no role for the Union in determining the wages of unit employees.  Similarly, the Respondent™s January 1998 proposal included a pro-vision allowing raises to be selectively awarded to indi-vidual employees based on managers™ determinations of merit.  Merit determinations, in turn, would not be sub-ject to the grievance process, but would be appealable to the human resources manager, whose decision would be final.                                                            1 On January 4, 1999, the United Paperworkers International Union, AFLŒCIO, CLC merged with the Oil, Chemical and Atomic Workers International Union.  Accordingly, the caption has been amended to reflect that change. 2 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. The Respondent has requested oral argument.  The request is denied as the record, exceptions, and briefs adequately present the issues and the positions of the parties. 3 We adopt the judge™s recommendation that the Union™s certifica-tion year be extended in accordance with Mar-Jac Poultry, 136 NLRB 785 (1962), as well as his findings that the Respondent violated the Act by, inter alia, engaging in surface bargaining from about October 15, 1997 (when negotiations on an initial collective-bargaining agreement began), through July 1998.  Accordingly, we find that a 1-year exten-sion of the Union™s certification year, running from the date the Re-spondent begins to bargain in good faith, is necessary to effectuate the purposes of the Act and to allow the Union a reasonable period of time for good-faith bargaining, free from the influences of the unfair labor practices previously committed by the Respondent.  Bryant & Stratton Business Institute, 321 NLRB 1007 fn. 5, 1045Œ1046 (1996). In addition, during bargaining, the Respondent consis-tently adhered to its position that any agreement would not include a grievance and arbitration process, unless management had the final word on all grievances.  At the same time, the Respondent insisted on a no-strike, no-lockout clause, and proposed very broad management-rights provisions conferring on the Respondent™s com-plete discretion as to, inter alia, hiring, promotion, demo-tion, retention, layoff, assignment, transfer, training ap-praisal, discipline, suspension, and discharge.  The Re-spondent also adhered to the view that its nine paid holi-days should be eliminated, along with sick leave and its existing pension plan, and that it would not accept any provision by which it would collect and forward union dues. These positions are given added flavor by the testi-mony of Michael Tourné, an international representative of the Union who negotiated on its behalf.  Tourné stated that R.W. Burrows Jr., the Respondent™s chief executive officer, told him during negotiations that the Union™s only purpose was to collect dues, that he did not person-ally recognize the Union as the employees™ representa-tive, and that the Union was an outsider unwelcome in the plant. Tourné further testified that Burrows told him that he wanted to continue to run the business as he saw fit, as he had before the advent of the Union, and that it was hard to see why anyone would want to be a member of the Union after July 31, 1998 (1 year after the date of the Union™s election victory).  Burrows, according to Tourné, asked him if there could be another vote because he was still not convinced that the Respondent™s employees actually de-sired the Union™s representation. We do not maintain that each of the above items, con-sidered in isolation, evidence bad faith.  However, viewed in the aggregate, this evidence, in addition to the evidence 332 NLRB No. 15  BURROWS PAPER CORP. 83relied on by the judge, persuades us that the Respondent 
engaged in surface bargaining.
4 2.  We agree with the judge that the Respondent vio-
lated Section 8(a)(5) by unilaterally granting wage in-

creases in January and February 1998 to certain finishing 
room and maintenance employees. 
At the November 12, 1997, negotiating session be-
tween the Respondent and the Union, the Respondent 

submitted a ﬁFirst Proposal Agreementﬂ which sets forth 
proposals as to a number of items.  One of the items was 
a proposal to increase the wa
ges of certain finishing em-
ployees effective January 5, 
1998, to apparently redress 
pay discrepancies among employees in that area.  The 
judge credits the testimony of Union Representative Mi-
chael Tourné that he was not expecting the raises to be 

implemented without further discussion.  Nevertheless, 
on November 13, the day after Respondent proposed the 
wage increase, the Respondent issued a notice to em-
ployees that the wage rate would be effective on January 
5, 1998.
5  Although the Union had requested Respondent 
to bargain in December, Resp
ondent stated that the earli-
est it could meet was mid-January.  Thus, despite the 

Union™s efforts to schedule meetings, the parties were 
not scheduled to meet and did not meet between the time 

the Respondent proposed the wage increase and its Janu-
ary 5 implementation.  
At the next bargaining session, January 21Œ22, 1998, 
the Respondent proposed a wage increase for certain 

maintenance employees effective February 2, 1998.  The 
increase was apparently modeled on a skill-based system 
already in effect at another of the Respondent™s facilities.  
The Respondent™s bargaining proposal at that session 
declared that ﬁall statements in this proposal are merely 
thatŠa proposal.  These statements should not be con-
strued as contract language.ﬂ  The Union did not respond 
at the meeting and the parties were not scheduled to meet 
again until February 11 and 12.  Nevertheless, the Re-
spondent implemented the maintenance employees™ 
wage rates on February 2. 
The judge found th
at because there was no impasse, 
the Respondent could not lawfully implement these 
changes without the Union™s assent.  He further found 
that the Union did not waive its right to bargain about the 
increases.  Contrary to our 
dissenting colleague, and in 
agreement with the 
judge, we find th
at there was no 
agreement or waiver here. 
It is undisputed that contract negotiations were not at 
impasse when the January and February wage increases 
                                                          
                                                           
4 In view of this conclusion, it is unnecessary to pass on the General 
Counsel™s request to adduce further evidence on this issue. 
5 See GC Exh. 48a (stating that ﬁeffe
ctive that date [January 5] BPC 
is reinstating the original system [including pay increases]ﬂ). 
were granted.  The Respondent therefore could not law-

fully implement the wage increases without the Union™s 
assent6 or waiver of its right to bargain.  There is no evi-
dence that the Union consented to the wage increases.  
Therefore, the Respondent would be justified in imple-
menting the proposed raises only if the Union, by its si-
lence, had waived its bargaining rights.  It is, however, 

well established that a waiver of statutory bargaining 
rights must be clear and unmistakable.
7  We find that the 
Union™s silence here, did not, under the circumstances, 
constitute such a waiver. 
The Respondent™s proposal for a January wage in-
crease was made in the context of overall contract nego-
tiations.  However, the day after making the proposal, at 
a time when no bargaining was scheduled until mid-
January, and before receiving a response from the Union, 
the Respondent announced to
 employees that the in-
creases would be implemented on January 5, 1998.  In 

these circumstances, we find that the Union was not 
properly afforded an opportunity to bargain concerning 
these proposals prior to the an
nouncement.  Further, after 
the November 13 announcemen
t of the wage increase to 
employees, we find that the Union could reasonably con-
clude that the matter at that point was a fait accompli, 

i.e., that the Respondent had made up its mind and that it 
would be futile to object to the pay raises.
8  We find that 
the Union, therefore, did no
t clearly and unmistakably 
waive its right to bargain by remaining silent on the pro-

posed wage raise.  Accordingly, we agree with the judge 
that the Respondent violated
 Section 8(a)(5) by unilater-
ally implementing the wage increase for finishing em-
ployees on January 5, 1998. 
We similarly find that the Union did not waive its right 
to bargain over the proposed February 2, 1998 wage raise 
proposal.  As noted above, the February 2 wage increase 
was not proposed until January 21.  After the January 
21Œ22 bargaining session, the parties were not scheduled 
to meet again until February 11 and 12 (a session which, 
in any event, the Respondent cancelled).  Thus, there was 
no opportunity to negotiate 
about the February 2 increase 
before it was implemented.  Further, the Respondent spe-
cifically stated that this was a proposal, suggesting that it 
would only be implemented once it was agreed to by the 
 6 See Bottom Line, 302 NLRB 373, 374 (1991); 
RBE Electronics of 
S.D.,
 320 NLRB 80 (1995); 
Vincent Industrial Plastics
, 328 NLRB 300 
(1999), enfd. in relevant part 209 F.3d 727 (D.C. Cir. 2000).  The Re-
spondent has not proved and does not claim that there was any eco-
nomic exigency which would permit it to compliment these changes 
absent agreement or impasse. 
7 Metropolitan Edison Co. v. NLRB
, 460 U.S. 693, 708 (1983). 
8 Insulating Fabricators, Inc. Southern Division
, 144 NLRB 1325, 
1332 (1963). See generally 
Intersystems Design Corp., 278 NLRB 759 
(1986). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  84Union.  We therefore agree w
ith the judge that the Union 
cannot be said to have clearly and unmistakably waived 
its right to bargain about the February 2, 1998 raise.  
Accordingly, we find that the Respondent™s unilateral 
granting of the February increase was unlawful. 
3.  The judge found, and we agree, that the Respondent 
violated Section 8(a)(5) and (1) of the Act by withhold-
ing a customary across-the-board pay increase in July 
1998.  The judge recommended that the Respondent be 
required to grant such increase to the full extent it would 

have done so in the absence of the Union, and that, if 
necessary, the determination of the amount of such in-
crease should be resolved at 
the compliance stage of this 
proceeding.  We note, however, that, for the past 25 
years, the Respondent™s July increase has been at least 
three percent, that the last four increases have been three 
percent increases, and that th
e Union has stated that it 
would agree to a three percent increase.  In these circum-
stances, rather than leave th
e matter to compliance, we 
shall specify the required increase as three percent.  We 
will modify the judge™s recommended Order and notice 
accordingly. ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified below and orders that the Respondent, Burrows 
Paper Corporation, Pickens, Mississippi, its officers, 
agents, successors, and assigns, shall take the action set 
forth in the Order as modified. 
1.  Substitute the following for paragraph 2(c). 
ﬁ(c) Grant to all bargaining
 unit employees a 3-percent 
wage increase effective July 1, 1998.ﬂ 
2.  Substitute the following for paragraph 2(d). 
ﬁ(d) On request, bargain in good faith with the Union 
for an initial collective-bargaining agreement, reducing 
to writing any agreement reached as a result of such bar-
gaining.  The Union™s certification year shall be extended 
for 1 year from commencement of bargaining.ﬂ 
3.  Substitute the attached notice for that of the admin-
istrative law judge. 
 MEMBER HURTGEN, dissenting in part. 
I agree that the Responde
nt engaged in surface bar-
gaining, and unlawfully withheld a July 1998 pay in-
crease, and blamed the Union for the lack of an increase.  
However, I do not find that the Respondent unlawfully 
raised the wages of certain employees in its finishing and 

maintenance departments in January and February 1998 
without notifying and bargaining with the Union. 
It appears that the Union itself raised the issue of pay 
discrepancies in the finishing department at the initial 

negotiating session on October 15, 1997.  It was agreed 
that Respondent™s agent, R. W. Burrows Jr., would 
investigate the matter and report back at the November 
session.  He did so, and presented a corrected wage 
schedule.  No union representative objected.  Further, the 
Respondent™s written proposal on the matter, handed to 
the Union at the November se
ssion, stated a January 5, 
1998, effective date.  The Respondent also issued a no-
tice dated November 13, 1997, to all employees (includ-
ing Local 678 president, Richard Washington, one of the 
Union™s two negotiators) giving the same effective date.   
The parties had no negotiations scheduled (and none 
took place) between Novemb
er 13, 1997, and January 
21, 1998.  At the January 21 and 22 sessions, the Union 
again interposed no objection to the raises, which by that 
time had been in effect for more than 2 weeks. 
At these January sessions, an
d again at the Union™s ini-
tiative, the parties discussed the implementation at Pick-

ens of a skill-based pay system for maintenance employ-
ees, which system was already in effect at the Respon-
dent™s union-represented facilities in New York.  Interna-
tional representative, Michael Tourné, acknowledged that 
Burrows said he would implement the skill-based pro-
gram on February 2.  Again, there was no objection from 
the Union.  Such program was implemented as of Febru-
ary 2.  Indeed, it was not until the Union filed a charge 
relative to these matters in March 1998 that the Respon-
dent learned of the Union™s objection. 
My colleagues rely on the judge™s crediting of 
Tourné™s testimony.  However, Tourné testified only that 
he was under the impression
 that Burrows would not 
implement the raises without further discussion.  There is 
no evidence that Burrows said or did anything to apprise 
Tourné that this would be so. 
My colleagues note that Respondent said, in January 
1998, that its proposals were not to be treated as actual 
contract language.  In their 
view, this statement supports 
the 8(a)(5) allegation regarding the January and February 

increases.  I disagree.  There is nothing improper or un-

usual about a party submitting a proposal in bargaining, 
with precise contract language to be worked out later.  
The essential point is that Re
spondent clearly stated its 
intention to implement the increases. 
My colleagues note that the February 2 increase was 
not proposed until January 21, and no meeting was 

scheduled until February 11 or 12.  In response, I note 
that the Union could have picked up the phone and 
lodged a protest at any time 
during that 12-day period. 
I do not agree with my collea
gues that the issue here is 
to be decided under ﬁwaiverﬂ principles.  Where, as here, 

the parties have discussed a subject, the issue is simply 
whether the parties have reached an agreement on that 
subject.  Under principles of 
contract law, the agreement 
 BURROWS PAPER CORP. 85can be expressed, implied, or by acquiescence.  Thus, the 
issue here is simply whether the Union agreed to, or at 
least acquiesced in, the two wage increases.  It is clear 
that there was such agreement 
or acquiescence.  As to the 
January increase, Respondent told the Union in Novem-
ber that the effective date would be January 5.  On No-
vember 13, Respondent told the employees, by notice, 

the same thing.  There was no 
Union objection.  As to the 
February increase, Respondent told the Union on January 
21Œ22 that there would be an increase on February 2.  
Following the earlier pattern, there was no union objec-
tion. 
My colleagues state that th
ere is no evidence that the 
Union consented to the wage increase at issue.  For the 
reasons stated supra, I disagr
ee.  I emphasize in particular 
the facts that the changes we
re undertaken at the Union™s 
initiative, and were essentially preannounced efforts by 

the Respondent to respond to the Union™s concerns.  In 
the absence of any indication 
on the part of the Union 
that it objected in any way to the Respondent™s proposed 

remedies for those concerns, or to the Respondent™s 
stated intent to put them in
to effect, I cannot agree with my colleagues that there was no evidence of Union con-

sent. In these circumstances, I fi
nd that the Respondent did 
not act unilaterally with respect to the finishing room and 
maintenance changes.  Accordingly, I do not find that the 
Respondent™s actions relative to these matters were 
unlawful. 
As stated, supra, I do, howe
ver, find that the Respon-
dent violated Section 8(a)(5) by engaging in surface bar-
gaining and withholding a July 1998 pay increase, and 
Section 8(a)(1) by blaming the Union for the letter.  
Based on these violations, I also have a separate view as 
to remedy.  The parties were negotiating a first contract.  
During negotiations, the Respondent made clear that 
there would be no contract, orŠat mostŠonly one that 
effectively excluded the Union from any role in deter-
mining major terms and conditions of employment.  In-
deed, the evidence shows th
at the Respondent™s chief 
executive officer did not accep
t the Union™s legitimacy 
as the employees™ representative.  Under these circum-
stances, it well may be wholly inadequate to simply order 
the Respondent to bargain in good faith.  Such an order 
would not change Respondent™s attitude and demon-
strated antipathy to collective bargaining.  And, without a 
change in attitude, the Respo
ndent could resume similar 
tactics, albeit perhaps better disguised ones.  A skilled 
mediator, however, could see through such tactics and 
could cause the Respondent to alter its conduct.  In short, 
a mediator could help to insure that the bargaining would 
be in good faith.  A mediator would also provide the 
Board with a window through which to observe the 
negotiations and to receive a fi
rst-hand neutral report of 
the bargainin
g.                                                           
Accordingly, I would author
ize the Regional Director to appoint a mediatorŠchosen from a list of those quali-
fied from an American Arb
itration Association panel for 
the Regional Office area which includes Pickens.  The 
selection may be of a person mutually selected by the 

parties or through a procedure of alternatively striking 
names from the list.  The medi
ator would be directed, at 
Respondent™s expense, to participate in all bargaining 
sessions, to attempt to forg
e an agreement, andŠif an 
agreement is not r
eached during a period of time decided 
by the mediatorŠto render a re
port to the parties and to 
the Regional Director.  That
 report should specify the 
status of the negotiations, including matters agreed on, 

matters not agreed on, the po
sitions of the parties with 
respect thereto, and the medi
ator™s recommendations, if 
any, concerning the bargaining and the resolution of the 
non-agreed to items. 
I believe that such a remedy would ﬁencourage the 
practice and procedure of collective bargaining.ﬂ
1  Ac-
cordingly, I would impose it. 
 APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT take any action which interferes with 
the exercise of these rights. 
WE WILL NOT inform employees that we will not 
grant the wage increases previously given in July of each 

year because they have sele
cted the Union, PACE Inter-
national Union Local 678, AFLŒCIO, to represent them. 
WE WILL NOT unilaterally withhold wage increases 
which we previously granted in
 July of each year because 
employees are represented by the Union. 
 1 See Sec. 1 of the Act. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  86WE WILL NOT unilaterally grant wage increases to 
certain employees in the bargaining unit represented by 
the Union without first notifying the Union and bargain-
ing with it in accordance with our duty under the Act. 
WE WILL NOT refuse to bargain in good faith with 
the Union as the collective-ba
rgaining representative of 
our employees in the following unit: 
 INCLUDED: All full time and 
regularly scheduled part 
time production and maintenance employees and truck 
drivers employed at Respondent™s Pickens, Mississippi 
facility. EXCLUDED: All other employees, including all office 

clerical employees, professional employees, guards and 
supervisors as defined in the Act. 
WE WILL NOT, in any like or related manner inter-
fere with, restrain, or coer
ce our employees in the exer-

cise of the rights guaranteed them by Section 7 of the 
Act. WE WILL, on request by the Union, rescind the wage 
increases we unilaterally granted to certain employees in 
the finishing and maintenance departments in January 
and February 1998. 
WE WILL grant to all bargaining unit employees a 3-
percent wage increase effective July 1, 1998. 
WE WILL, on request, bargain in good faith with the 
Union for an initial collective-bargaining agreement, 
reducing to writing any agreem
ent reached as a result of 
such bargaining.  The Union™
s certification year shall be 
extended for 1 year from 
commencement of bargaining. 
BURROWS PAPER CORPORATION 
Susan B. Greenberg, Esq., 
for the General Counsel.
 John T. McCann, Esq, 
and Lindsey HolmesŒHazelton, Esq. 
(Hancock & Estabrook, LLP
), of Syracuse, New York, for 
the Respondent. 
Leeann G. Anderson, Esq
., of Nashville, Tennessee, for the 
Charging Party. 
BENCH DECISION AND CERTIFICATION STATEMENT OF THE CASE 
KELTNER W. LOCKE,
 Administrative Law Judge.  I heard 
this case on September 23, 1988
, and October 26Œ29, 1998, in 
Memphis, Tennessee. After the parties rested, I heard oral ar-
gument, and on October 30, 1998, issued a bench decision pur-
suant to Section 102.35(a)(1) of the Board™s Rules and Regula-
tions, setting forth findings of fact
 and conclusions of law.  In 
accordance with Section 102.45 of the Rules and Regulations, I 
certify the accuracy of, and attach hereto as ﬁAppendix A,ﬂ the 
portion of the transcript containing this decision.
1  The Rem-
edy, Order, and Notice provision
s are set forth below.  Addi-
                                                          
 1 The bench decision appears in uncorrected form at pp. 1215 
through 1238.  The final version, af
ter correction of oral and transcrip-
tional errors, is attached as A
ppendix A to this Certification. tionally, in light of Board precedent which issued after I deliv-
ered the bench decision on October 30, 1998, I have decided, 
sua sponte, to amend my conclusions of law, to find that the 
Respondent violated the Act by the conduct alleged in 
complaint paragraphs 13(b) and 15(a) and (b). 
Amendment Complaint paragraph 13(b) alleged that on or about June 30, 
1998, Respondent unilaterally disc
ontinued its established past 
practice of awarding unit employees an annual wage increase of 

at least three percent.  In the decision I delivered from the 
bench on October 30, 1998, I found that there was an estab-
lished past practice that the Re
spondent would grant some kind 
of raise  in or around July of each year.  However, I did not find 

that Respondent made an unlawful unilateral change by failing 
to give employees such a raise in 1998, and therefore concluded 
that the General Counsel had  not
 established the violation al-
leged in complaint paragraph 13(b). 
Complaint Paragraph 15(a) alleged that on June 3, 1998, Re-
spondent issued a memorandum to its employees.  The memo-
randum, attached to the complain
t as Appendix A, stated, in 
part:  Several Pickens employees have asked if there will be 
an increase in July this year.  Under the National Labor 
Relations Act we are required to
 negotiate with the  union.  
We are also required to keep everything as it was when 
you voted the union in, while negotiations are taking 
place. 
In January in response to your desire for fair treatment, 
we moved some wages.  We thought the union agreed with 
us, but the union filed a charge against the company for 
raising those rates.  We had to hire a lawyer to defend us.  
I believe that we were misled by the union on this and that 
we did the right thing to correct a perceived unfairness.  
We can not give any increase at this time without more 

charges being filed by the union. 
I feel that it is too bad we 
can not deal directly with 
you on the issue of wage increases.  We must deal with the 
union.  You must take your questions and concerns to the 
union, since you have chosen them to represent you. 
 Complaint paragraph 15(b) alleged that the statements in this 
Company™s memorandum disparaged the Union and coerced 
employees by blaming the Union for the loss of an annual wage 
increase.  Complaint paragraph 17 alleged that this action vio-
lated Section 8(a)(1) and (5) of the Act. 
In the decision which I delivered orally from the bench, I 
recommended dismissal of the allegations raised by paragraph 
15 of the complaint, on the basis that the statements in question 
were not coercive.  This conclu
sion, I believed, was consistent 
with my finding that Respondent 
had acted lawfully in failing 
to give employees the raises 
to which its June 3, 1998 memo-
randum referred.  See, e.g., 
Alltel Kentucky, Inc.
, 326 NLRB 
1350 (1998). More recent cases have prompted me to reconsider this con-
clusion.   On the same day I issued the bench decision, the 
Board issued its decision in 
Rural/Metro Medical Services
, 327 
NLRB 49 (1998).  In that case, after a union petitioned to rep-
 BURROWS PAPER CORP. 87resent a unit of employees, the 
employer posted a notice which 
stated, in part:  ﬁDuring a meet
ing last night, the question was 
asked as to what would happen with performance reviews and 
merit increases if the union is voted in. . . . [I]f the union is 
voted in, all issues connected 
with wages, hours and working 
conditions are subject to negotia
tion.  Therefore, the Company 
cannot change your wages (which include merit increases), 
hours and working conditions unless and until there is a con-
tract.ﬂ  The Board found this language to be violative. 
The Board based its decision in 
Rural/Metro Medical Ser-
vices
 on a stipulated record.  The stipulated facts included that 
it had been the employer™s practice ﬁto award merit increases 
ranging from no increase to an 8 percent increase, based on the 
performance reviews, 
but entirely at the 
Respondent™s discre-tion.ﬂ  (Emphasis added.)  Howeve
r, based on other facts in the 
stipulated record, the Board found that the procedure this em-
ployer used, which carefully correlated the amount of the raise 
with the individual employ
ee™s performance review, con-
strained the employer™s discretion. 
The amount of discretion exerci
sed by the employer in the 
Rural/Metro Medical Services
 case did not defeat the employ-
ees™ expectation that they would receive a raise on a particular, 

regularly occurring date.  Rather, the Board held that a merit 
wage program would be found to
 be a term and condition of 
employment when it was an established practice ﬁregularly 
expected by the employees,ﬂ and set forth three criteria for 
making such a determination: 
 1.  The number of years the program has been in place; 
2.  The regularity with which raises are granted; 
3. Whether the employer used fixed criteria to determine 
whether an employee will receive a raise, and the amount 
thereof. 
 A month after the Rural/Metro Medical Services
 decision, the Board issued its decision in 
Kurdziel Iron of Wauseon, 327 
NLRB 155 (1998).  In 
Kurdziel Iron
, the Board reversed an 
administrative law judge™s determination that the evidence was 
insufficient to show that the Re
spondent had a pattern or prac-
tice of granting cost-of-living increases on an annual basis. 
In the present case, the evidence
 establishes that before 1998, 
Respondent had a past practice of
 granting a wage increase to 
employees each July.  However, unlike the raises in the 
Ru-ral/Metro Medical Services
 case, the record here does not es-
tablish that they were based on 
an assessment of any individual 
employee™s performance.  To the contrary, the evidence suggests 

that in a given year, all employees received the same percentage 
wage increase. 
The percentage did not remain the same from year to year, 
and, over a long period of time, there was considerable varia-
tion.  As I noted in the bench de
cision, the record indicates that 
Respondent retained considerable 
discretion as to the amount of 
the raise.  However, applying the criteria set out by the Board 
in Rural/Metro Medical Services
, I find that  the employees still 
retained the expectation that they would receive a raise of some 
amount in July 1998. 
Clearly, the practice of granting a raise of some kind had 
been in effect for a substantial number of years.  It was also 
highly regular, taking place every July. 
The third criterion in 
Rural/Metro Medical Services
, whether 
the employer used fixed criteria to determine whether an em-

ployee received a raise, pertains specifically to the situation in 
which each employee receives a ﬁmerit raiseﬂ based on an indi-
vidual performance evaluation.  Ho
wever, the record here does 
not establish that individual employees received different raises 
based on performance appraisals.  Rather, it appears that every 
unit employee received a raise in
 the same percentage amount.  
Therefore, the third 
Rural/Metro Medical Services
 criterion is 
not applicable here. 
In sum, I conclude that, based on Respondent™s past practice, 
the unit employees had a reasona
ble expectation that they 
would receive a raise in July 1998.  I further conclude that Re-

spondent™s failure to grant this raise in July 1998 constituted a 
unilateral change in an established term or condition of em-
ployment which was a mandatory 
subject of collective bargain-
ing.  This action violated Section 8(a)(5) and (1) of the Act.  
Therefore, I find that the Gene
ral Counsel has established the 
violation alleged in complaint paragraph 13(b).
2 The Respondent™s June 3, 1998 memorandum, attributing the 
decision not to award raises in July 1998 to the Union™s actions, 
must be considered in light of the conclusion that Respondent 
had a duty to grant employees a raise in July 1998 and violated 
Section 8(a)(5) and (1) by failing to do so.  I conclude that the 
June 3 memorandum violates Sec
tion 8(a)(1) of the Act, as 
alleged in paragraphs 15 and 17 of the complaint.  See 
Ru-ral/Metro Medical Services
, above.  Although paragraph 17 
alleges that the conduct described 
in paragraph 15 also violates 
Section 8(a)(5) of the Act, I believe that it is the actual with-
holding of the anticipated July wage increase, and not the an-
nouncement of it, which constitutes the Section 8(a)(5) viola-
tion. CONCLUSIONS OF LAW 
1.  Respondent is an employer
 engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act. 
2.  The Union is a labor organization within the meaning of 
Section 2(5) of the Act.  Since August 8, 1997, the Union has 
been the exclusive collectiveŒbargaining representative, within 
the meaning of Section 9(a) of the Act, of a unit of all full-time 
and regularly scheduled part-
time production and maintenance 
employees and truck drivers, employed at Respondent™s Pick-

ens, Mississippi facility. 
3.  Since on or about October 15, 1997, and continuing through 
July 1998, Respondent failed to bargain collectively in good 
faith, as defined in Section 8(d) 
of the Act, with the Union with 
respect to wages, hours, and other terms and conditions of em-
ployment, in violation of Secti
on 8(a)(5) and (1) of the National 
Labor Relations Act. 
4.  By raising the wages of ce
rtain employees in the finishing 
and maintenance depa
rtments in January 
and February 1998, 
without notifying and bargaining with the Union, Respondent  
                                                            
 2 Complaint par. 13(b) alleges that the unilateral change took place 
on about June 30, 1998, whereas I fi
nd that the change took place in 
July 1998.  The parties fully litigated this matter, and the slight differ-
ence in dates is not significant. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  88unilaterally changed a term of
 employment which was a man-
datory subject of bargaining, in 
violation of Section 8(a)(5) and 
(1) of the Act. 
5.  By failing to grant wage increases in July 1998, notwith-
standing its established past practice of raising wages in July of 
each year, the Respondent unilaterally changed a term of em-
ployment which was a mandatory
 subject of bargaining, in 
violation of Section 8(a)(5) and (1) of the Act. 
6.  By notifying employees, in a June 3, 1998 memorandum, 
that the Union was responsible for Respondent™s decision not to grant its customary wage increase in July 1998, the Respondent 
violated Section 8(a)(1) of the Act.   
7.  The violations of the Act described above have affected 
commerce within the meaning of Section 2(6) and (7) of the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act, including posting the notice to em-
ployees attached hereto as Appe
ndix B.  Additionally, it must 
recognize and bargain in good faith with the Union as the ex-

clusive representative of the 
bargaining unit employees. 
The Board certified the Union as the exclusive bargaining 
representative of employees in the unit on August 8, 1997.  At 
all times on and after that da
te, Respondent has been under a 
duty to notify the Union before 
making a material
, substantial, and significant change in any te
rm or condition of employment 
which is a mandatory subject of collective bargaining.  See 
Millard Processing Services, 
310 NLRB 421, 425 (1993), cit-
ing Angelica Healthcare Services Group
, 284 NLRB 844, 853 
(1987).  Moreover, the Act does not permit Respondent to 
make such a change without first obtaining the agreement of 
the Union or else bargaining until the parties reach a lawful 
impasse. 
As stated by the Board in 
RBE Electronics of S.D., 320 
NLRB 80, 81Œ82 (1995), ﬁwhen, as here, parties are engaged in  
negotiations for a collective-bargaining agreement, an em-
ployer™s obligation to refrain from unilateral changes extends 
beyond the mere duty to provide notice and an opportunity to 
bargain about a particular subject
 matter; rather it encompasses 
a duty to refrain from  implemen
tation at all, absent overall 
impasse on bargaining for the agreement as a whole.ﬂ  See also 
Bottom Line Enterprises
, 302 NLRB 373 (1991); 
Sartorius, Inc., 323 NLRB 1275 (1997); 
NLRB v. Katz, 369 U.S. 736, 748 
(1962). However, in January and Fe
bruary 1998, Respondent gave 
raises to certain employees in its finishing and maintenance 
departments without notifying th
e Union in advance and bar-
gaining with it.  Such raises c
onstituted a material, substantial, 
and significant change in a cond
ition of employment which was 
a mandatory subject of collective 
bargaining.  Additionally, as 
discussed above, in July 1998,
 Respondent withheld a regu-
larlyŒscheduled wage increase. 
Respondent made these changes without the Union™s con-
sent, and without having reached a lawful impasse in bargain-

ing.  Moreover, the evidence did not establish the existence of 
any conditions, such as economic 
exigencies or delaying tactics 
by the Union™s negotiators, which might create an exception to 
the general rule prohibiting these unilateral changes. 
These violation must be remedied.  The remedy will not re-
quire Respondent to rescind the raises it gave to the finishing and maintenance department em
ployees unless the Union re-
quests such a rescission.  Howeve
r, if requested by the Union, 
the Respondent shall reinstate the terms and conditions of em-
ployment which were in existence before the unlawful unilat-
eral changes in wages in January and February 1998. 
With respect to Respondent™s fa
ilure, in July 1998 to grant 
employees the wage increase wh
ich it regularly had given at 
that time in previous years, 
Respondent must grant such in-
crease to the full extent it would have increased wages in the 
absence of the Union.  If nece
ssary, the determination of the 
amount of such increase may be resolved at the compliance 

stage.  
As stated above, I have found that between October 1997 and July 1998, the Respondent e
ngaged in ﬁsurface bargain-
ing,ﬂ meeting with the Union without an intention to reach a 

collective-bargaining agreement, in violation of Section 8(a)(5) 
and (1) of the Act.  This unfair labor practice took place during 
the first year after the Board certified the Union as the exclu-
sive representative of Responde
nt™s bargaining unit employees. 
I recommend that the Board extend the certification year in 
accordance with 
Mar-Jac Poultry
, 136 NLRB 785 (1962).  
Considering the small number of 
bargaining sessions, the lack 
of agreement between the parties, and the Respondent™s mani-
fest desire to stall the negotiations until the Union abandoned 
the employees, it appears clear that extending the certification 
year would not unduly saddle the employees with a bargaining 
representative they no longer desire.  Rather, extension of the 
certification year would assure that it is the bargaining unit 
employees, and not their employer, who have the power to 
make such choices.  In sum, I conclude that the 
Mar-Jac rem-
edy is appropriate here.  See 
Bryant & Stratton Business Insti-
tute, 321 NLRB 1007 (1996), and cases cited therein. 
On the findings of fact and conclusions of law here, and on 
the entire record in this case, I issue the following recom-
mended 3 ORDER The Respondent, Burrows Paper 
Corporation, Pickens, Mis-sissippi, its officers, agents, successors, and assigns, shall 
1.  Cease and desist from 
(a) Refusing to meet and bargain in good faith with the Un-ion as the exclusive collective-bargaining representative of 

employees in the following appropriate unit: 
 INCLUDED: All full time and regularly scheduled part time 
production and maintenance empl
oyees and truck drivers em-
ployed at Respondent™s Pickens, Mississippi facility. 
                                                          
 3 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the 
findings, conclusions and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
 BURROWS PAPER CORP. 89EXCLUDED: All other employees, including all office cleri-
cal employees, professional employees, guards and supervi-
sors as defined in the Act. 
 (b) Unilaterally changing any term of condition of employ-
ment of bargaining unit employees,
 including, but not limited to 
granting wage increases or otherwise changing the compensa-
tion of any bargaining unit employees without first giving the 
Union notice of the proposed change and an adequate opportu-
nity to bargain in good faith to agreement or impasse concern-
ing such changes, and also including failing to grant periodic 
wage increases which have become terms and conditions of 
employment. 
(c) Informing employees that a periodic wage increase will 
not be granted because of the Union, or because employees 
selected the Union to represent them. 
(d) In any like or related manner restraining or coercing em-
ployees in the exercise of the rights guaranteed them by Section 
7 of the Act. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a) Rescind, in writing, its 
June 3, 1998 memorandum to em-
ployees regarding the reasons wh
y they would not receive the 
wage increase which Respondent 
previously had given in July 
of each year. 
(b) If requested by the Union, rescind the wage increases Re-
spondent unilaterally granted to cer
tain employees in the finish-
ing and maintenance department
s in January and February 
1998, and restore the terms and conditions of employment in 
effect before it unilaterally granted such wage increases. 
(c) Grant to all bargaining unit employees the wage increase 
Respondent would have granted in July 1998 but for its unlaw-
ful unilateral change in its practice of giving such wage in-
creases in July of each year. 
(d) Meet and bargain in good fait
h with the Union as the ex-
clusive collective-bargaining representative of employees in the 
unit described above in paragraph 1(a) of this Order. 
(e) Preserve and, within 14 days of request, make available 
to the Board or its agents for examination and copying, all re-
cords necessary to determine that the terms of this Order have 
been complied with. 
(f) Within 14 days after service by
 the Region, post at its fa-
cility in Pickens, Mississippi, and at all other places where 
notices customarily are posted, copies of the attached notice 
marked ﬁAppendix B.ﬂ4  Copies of the notice, on forms pro-
vided by the Regional Director for Region 26, after being 
signed by the Respondent™s author
ized representative, shall be 
posted by the Respondent imme
diately on receipt and main-
tained for 60 consecutive days in
 conspicuous places including all places where notices to employees customarily are posted.  
Reasonable steps shall be taken by the Respondent to ensure 
that the notices are not altered, defaced, or covered by any other 
material. 
                                                          
 4 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
(g) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
IT IS FURTHER ORDERED that 
the complaint is dismissed 
insofar as it alleges 
violations of the Act not specifically found. 
APPENDIX A 
BENCH DECISION This is Bench Decision in the case of Burrows Paper Corpo-
ration, which I will call the Respondent, and United Paper-
workers International Union, AFLŒCIO, CLC, Local 678, 
which I will call the Charging Party or the Union.  The case 
number is 26ŒCAŒ18552. 
This Decision is issued pursuant to Section 102.35 Subpara-
graph (a) (10), and Section 102.45 of the Board™s Rules and 
Regulations. The Complaint alleges that the original charge in this pro-
ceeding was filed by the Union on March 4, 1998, and served 
on the Respondent by regular mail 
on March 5, 1998,  and that 
the first amended charge was filed by the Union on July 14, 
1998, and served by certified mail on July 31, 1998.  Although 
Respondent™s Answer denies these allegations, based upon the 
charge and the affidavit of service in evidence as General 
Counsel™s Exhibit 1(a) and 1(b), I find the original charge in 
this proceeding was filed on March 4, 1998 and served on 
March 5, 1998 as alleged. 
Based upon a written stipulation received in evidence as 
General Counsel™s Exhibit 2, and upon General Counsel™s Ex-
hibits 1(e), 1(f) and 1(g) I find that the Union filed the first 

amended charge on July 14, 1998, and that the National Labor 
Relations Board served this charge on Respondent by certified 
mail on August 12, 1998. 
In its Answer, the Respondent has admitted the allegations in 
Paragraphs 2 through 7 of the Complaint.  Based upon those 
admissions, the written stipulation of the parties, and the record 
as a whole, I find the following facts to be true and established 

by the evidence: 
At all material times the Respondent, a corporation with an 
office and place of business in
 Pickens, Mississippi, herein 
called the Respondent™s facility, has been engaged in the manu-

facture of paper products.  During the 12-month period ending 
June 30, 1998 Respondent, in conducting its business opera-tions described above in Paragr
aph 2, sold and shipped from 
Respondent™s facility goods va
lued in excess of $50,000 di-
rectly to points located outsi
de the State 
of Mississippi. 
During the 12-month period ending June 30, 1998, Respon-
dent, in conducting its busine
ss operations desc
ribed in Com-plaint Paragraph 2, purchased 
and received at Respondent™s 
facility goods valued in excess of $50,000 directly from points 

located outside the State of Mississippi. 
At all material times, the Respondent has been an employer 
engaged in commerce within the 
meaning of Section 2(2), (6) 
and (7) of the Act.   
At all times material for the purposes of this proceeding R. 
W. Burrows, Jr. was a supervisor of Respondent within the 
meaning of Section 2(11) of the National Labor Relations Act, 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  90and an agent of Respondent w
ithin the meaning of Section 
2(13) of the Act. 
The Union is a labor organization within the meaning of Sec-
tion 2(5) of the Act.  The following employees of Respondent, 
which I will call the Unit, constitute a unit appropriate for the 
purposes of collective 
bargaining within the meaning of Section 
9(b) of the Act: 
Included: All full time and regu
larly scheduled part time pro-
duction and maintenance employees and truck drivers em-
ployed at Respondent™s Pickens, Mississippi facility. 
 Excluded: All other employees, including all office clerical 
employees, professional employees
, guards and supervisors as 
defined in the Act. 
 On August 8, 1997 the Union was certified as the exclusive 
collective-bargaining representa
tive of the Unit following a 
representation election conducted by the National Labor Rela-
tions Board. 
The General Counsel of the Board, in a Complaint issued on 
July 31, 1998 by the Regional Director of Region 26 of the 
Board, alleges that Respondent has failed and refused to bar-
gain collectively with the Union, in violation of Section 8(a)(5) 
and (1) of the Act. 
I conducted a hearing in this 
case on September 23, 1998 and October 26, 27, 28 and 29, 1998 in
 Memphis, Tennessee.  After the parties had presented their evidence, I heard oral argument 
on October 29, 1998, and am is
suing this Bench Decision on October 30, 1998. 
In the Complaint, the General Counsel alleges that Respon-
dent breached its duty to bargai
n with the Union.  The General 
Counsel alleges that various acts 
of the Respondent breached its 
duty to bargain under two separate legal theories.  The Com-

plaint alleges that 
Respondent made unilateral changes in work-
ing conditions which were manda
tory subjects of bargaining 
without first notifying the Union and affording it an adequate 
time to bargain regarding those changes. 
More specifically, Paragraph 13(a) of the Complaint, as 
amended orally by the Genera
l Counsel during the hearing, 
alleges that on or about January
 5, 1998 and February 2, 1998, 
the Respondent unilaterally awarde
d wage increases to certain 
finishing room and maintenance 
employees in the bargaining 
unit. Complaint Paragraph 13(b) alleges that on or about June 30, 
1998, Respondent unilaterally disc
ontinued its established past 
practice of awarding unit employees an annual wage increase of 
at least three percent.   
Complaint Paragraphs 14(a) and (b) allege, in essence, that 
the wage increases described in 
Paragraphs 13(a) and 13(b) are mandatory subjects of collec
tive bargaining and that Respon-
dent made the change without giving the Union prior notice and 
an opportunity to bargain about them.  Complaint Paragraph 17 
alleges that by engaging in 
such conduct the Respondent has 
failed and refused to bargain collectively with the exclusive 

collective-bargaining representati
ve of its employees in viola-
tion of Section 8(a)(5) and (1) of the Act. 
In addition to alleging that Respondent breached its bargain-
ing obligation by making unilateral changes in wages, the 

Complaint also alleges that by
 its overall conduct, Respondent 
has failed and refused to bargai
n in good faith with the Union.  
More specifically the General 
Counsel contends that Respon-
dent has gone through the motions
 of collective bargaining 
without having the intention of reaching an agreement.  
Such a ﬁsurface bargainingﬂ theory has its roots in Section 
8(d) of the National Labor Rela
tions Act which defines the duty 
of bargain as follows: 
 For the purposes of this Section to bargain collectively is the 
performance of the mutual obligation of the employer and the 
representative of the employees to meet at reasonable times 
and confer in good faith with respect to wages, hours and 
other terms and conditions of employment, or the negotiation 
of an agreement or any question arising thereunder, and the 
execution of a written contract incorporating any agreement 
reached if requested by either party, but such obligation does 
not compel either party to agree to a proposal or require the 
making of a concession. . . . 
 Embracing the forms of the bargaining process while trying 
to avoid its substance falls short of the good faith required to 
satisfy Section 8(d).  It therefore would constitute a refusal to 
bargain collectively in violatio
n of Section 8(a)(5) and (1) of 
the Act. 
Besides the allegations that Respondent violated Section 
8(a)(5) of the Act, the Complaint 
also alleges, in Paragraph 15, 
that Respondent violated Section 8(a)(1) by disparaging the 

Union and blaming the Union for the loss of an annual wage increase.  An appendix to the Complaint makes evident that the 
alleged annual wage increase refe
rred to in Paragraph 15 is the 
same as that referred to in Paragraph 13(b) of the Complaint. 
For reason which I will discuss in detail, I find that Respon-
dent did violate Section 8(a)(1) and (5) of the Act by unilater-

ally awarding wage increases to
 finishing room and mainte-
nance employees on about Januar
y 5 and February 2, 1998, as 
alleged in Paragraph 13 of the 
Complaint.  However, I do not 
find that Respondent violated the Act by discontinuing an es-
tablished past practice of awarding unit employees an annual 
wage increase of at least three percent, as alleged in Paragraph 
13(b) of the Complaint.  Therefore, I will recommend that the 
Board dismiss Complaint Paragraph 13(b). 
I will also recommend that the Board dismiss the allegations 
in Paragraphs 15(a) and (b) which concern how Respondent explained to its employees why they would not be receiving a 

wage increase in July 1998.  This explanation relates the ab-
sence of a wage increase to the Respondent™s duty to abstain 
from unilateral changes in mand
atory subjects of bargaining, 
but I do not find that what Respondent told the employees inter-

fered with, restrained or coerce
d them in violation of Section 
8(a)(1). The most difficult allegations, from my perspective, concern 
the Government™s theory that Respondent engaged in unlawful 

surface bargaining.  The General Counsel and Charging Party 
advanced a number of different arguments to support their con-
tention that Respondent had not 
approached negotiations with 
the good faith required by Section 8(d) of the Act. 
Some of these arguments make
 me uncomfortable because they might imply or appear to imply that the Board had author-
ity to judge the substance of 
a collective barg
aining proposal  BURROWS PAPER CORP. 91and give it a ﬁthumbs upﬂ or ﬁt
humbs downﬂ.  Paragraph 11 of 
the Complaint, for example, describes certain clauses which the 
Respondent proposed to the Union.
  Similarly, Paragraph 11 of 
the Complaint describes certa
in Union proposals which the Respondent rejected. 
However, in argument, the General Counsel has been very 
careful to explain that the Government does not allege that the 
Respondent violated the Act e
ither by proposing particular 
language or by rejecting any clause which the Union proposed.  
Similarly I would empha
size that to the extent that I may look 
at any of the Respondent™s bargaining proposals, it is solely to 

glean insight into the intentions and good faith of the Respon-
dent™s officers who advanced that proposal.  The Law does not 
give me either the mandate or th
e authority to take the Board™s 
respected seal, displayed behind 
me in this hearing room, and make it some kind of contract language seal of approval. 
Therefore, I will try not only to step lightly in this area but to 
describe the steps in sufficient detail to assist careful review.  

For reasons I will explain, the evidence leads me to conclude 
that Respondent did engage in surface bargaining in violation 
of Section 8(a)(5) and Section 8(a)(1).   
Much of the testimony is in conflict.  Before discussing the 
facts in greater detail, I will describe the credibility resolutions 
which form the basis for my findings of fact.   
Even though the Local Union President, Richard Washing-
ton, Jr., attended the bargaini
ng sessions and testified about 
them, I do not credit his testim
ony.  Frequently while on the 
witness stand, Mr. Washington wa
s unable to answer questions without first referring to the not
es he made regarding the Un-ion™s negotiations with the Respondent.  The great extent to 
which Mr. Washington had to rely on these notes would raise a 
concern about the reliability of 
his memory even if it appeared 
that the notes were a truly contemporaneous record of events 

and statements made during the bargaining. 
However, it became clear during cross-examination that Mr. 
Washington™s initial testimony about these notes was less than 

candid.  When Respondent™s a
ttorney questioned Mr. Washing-
ton about these notes on Octobe
r 26, 1998, the witness admitted 
that the notes used to refresh his recollection were not the 
original notes he had made 
during the bargaining sessions. 
Rather, Mr. Washington testified, he wrote them over.  How-
ever, the witness stated, he did not change the notes when he 
copied them.  That statement was false, as Mr. Washington 
later admitted. 
On further cross-examination, Mr. Washington stated that he 
had left his original notes at home.  Since Respondent had sub-
poenaed these notes, which clearly were relevant to the issues 

raised by the Complaint, I directed Mr. Washington to return 
with the original notes the next day. 
Mr. Washington returned with the original notes, which in 
some instances were significan
tly different from the ones he 
had brought to the hearing initially.  Further cross-examination 

of Mr. Washington revealed that 
the notes which he had rewrit-
ten months after the events took place included details absent 
from the contemporaneous notes he had made during the bar-gaining sessions.  Comparing certain original notes with the 
rewritten counterparts, Mr. Washington admitted that the re-
written version was nine pages 
long while the original notes were only five pages long. 
Two aspects of this matter particularly called into question 
the reliability of Mr. Washington™s testimony.  First, it is clear 
that Mr. Washington did not tell the truth on October 26 when 
he stated under oath that he did not change the notes when he 
copied them.  One day later, 
production of the original notes 
revealed significant differences.  
Only at that point, confronted 
by the discrepancy, did Mr. Washington admit that he did not 
simply recopy the earlier notes,
 but instead made substantive 
changes. This admission establishes that Mr. Washington did not tell 
the truth when he testified that he made no changes when he 
recopied his notes.  However, even more troubling than the fact 
Mr. Washington failed to tell the 
truth is the apparent reason for 
his lack of candor.  The only ap
parent reason for this falsehood 
is a desire to influence the outcome of this proceeding, even at 
the expense of truth. 
His initial claim that the copied notes were the same as the 
original cannot be understood as an exculpatory lie designed to 
get the witness out of trouble, because he wasn™t in trouble.  
Similarly it cannot be understood 
as a yielding to some tempta-
tion to obtain a personal benefit.  It does not appear that Mr. 
Washington stood to gain materially and personally from this 
misstatement of facts. 
The only obvious reason why Mr. Washington would make 
this particular false statement 
while under oath is to influence 
this proceeding.  If his desire to win this case is that strong, 
then none of his testimony can be trusted.  Although I do not 
strike it physically from the record, I do not credit it and do not 
rely upon it for any purpose. 
An International Representative of the Union, Michael 
Tourné, also testified for the General Counsel.  Based upon my 
observations, I have no doubt that he was honest and sincere.  
On the other hand those laudable qualities do not always result 
in accuracy. 
Frequently Mr. Tourné had to 
refresh his recollection of the negotiating sessions by reading 
from his notes.  He was rela-
tively new to the bargaining process.  Observing Mr. Tourné 
even briefly led to the impression that he was very much a 
ﬁpeople personﬂ whose defining strength lay in a seemingly 
effortless ability to form easy rela
tionships with other people.  I 
did not get the impression that he coped with life by breaking 
down events into rigorously defined categories. 
On the other hand, the Respondent™s chief executive officer, 
R. W. Burrows, Jr., appeared to have an entirely different rela-
tionship with his daily planner. 
 Referring to it while he testi-
fied, Mr. Burrows displayed an amazing command of how he 
had organized his time day by day more than a year ago.  
Clearly Mr. Burrows required himself to be precise.  At one 
point in his testimony, he drew a distinction between the words 
ﬁcontractﬂ and ﬁagreement.ﬂ 
I believe both Mr. Tourné an
d Mr. Burrows intended to be 
honest witnesses.  Any difference
s in the quality of their testi-mony likely would arise from the ways they value and process 
information.  Where precision is
 important I will favor the tes-
timony of Mr. Burrows because of his exactitude. Where mean-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  92ing depends on relationship more than definition, Mr. Tourné 
would appear to be the better reporter. 
Based primarily upon my observations of demeanor, I credit 
the testimony of Marion William Martin, who testified for the 
General Counsel.  In oral argum
ent, the Respondent™s counsel 
suggested that Mr. Martin™s te
stimony might be affected by 
bitterness because recently, when some other employees in his 
department got a raise, Mr. Mar
tin did not.  Additionally, the 
Respondent™s counsel suggested, 
Mr. Martin might also have been upset because the Respondent did not hire Mr. Martin™s 
son for a position he wanted. 
In his testimony Mr. Martin 
mentioned that he was embar-
rassed when the Respondent posted a list of employees who 

received raises, and Mr. Martin
™s name was not on it, prompt-
ing some employees to joke about
 it.  However, I did not get the sense that Mr. Martin was bitter or vengeful. 
To the contrary, Mr. Martin™s 
testimony suggested that he 
viewed the new chief executive officer, Mr. Burrows, with 
considerable respect.  Mr. Martin indicated that he believed that 
problems might continue at the plant because Mr. Burrows was 
not receiving correct 
information about th
em.  Such personal 
loyalty to Mr. Burrows was evident, but I did not detect bitter-

ness in his testimony.  Neither what Mr. Martin said nor the 
way he said it created an impression that he was biased.  I 
credit his testimony. 
The Respondent™s new Human 
Resources Manager, Paul 
Leonard Stachura, also created a favorable impression as a 
witness.  Based on his demeanor
, I conclude he was an honest 
witness.  However, he did not
 become Human Resources Man-ager until May, 1998, and had not been involved in some of the 
events which are the subject of this case. 
Turning now to the facts:  As already stated, on August 8, 
1997, the Board certified the Union as the exclusive bargaining 
representative of a unit of production and maintenance employ-
ees and truck drivers employed at
 Respondent™s facility in Pick-
ens, Mississippi. 
By letter dated August 22, 1997, a Union representative noti-
fied Respondent™s plant manager 
of the certification, sought to 
set up negotiations, and requested
 certain information to pre-
pare for negotiations.  See 
General Counsel™s Exhibit 3. 
Apparently, the plant manager 
forwarded the letter to Mr. 
Burrows at the Respondent™s home
 office in Little Falls, New 
York.  Mr. Burrows™ response, 
on September 3, 1997, indicated 
that he had  received the letter 
the previous day.  This reply 
indicated that Mr. Burrows woul
d be available for negotiations 
on October 15 and 16, 1997 and N
ovember 12 and 13, 1997.  It 
concluded as follows: 
 Travel to Pickens from Little Falls is usually an eight to ten-

hour trip.  From my three addresses, you will conclude that I 
carry a fairly long list of demands on my time. 
 See General Counsel™s Exhibit 4. 
After further correspondence, th
e parties met in Pickens, 
Mississippi for their first ba
rgaining session on October 15, 

1997. In oral argument, the General Counsel contended that al-
though Mr. Burrows testified that there were other commit-
ments on his schedule which precluded him from meeting with 
the Union sooner than October 15th, he could have rescheduled 
some of them.  Moreover the General Counsel asserts that Mr. 
Burrows™ testimony on cross-examination acknowledges that 
he could have rescheduled some of those meetings. 
I am not as eager as the Genera
l Counsel to infer an inkling 
of bad faith from the fact that Mr. Burrows did not reschedule 
meetings which were already on his calendar.  The evidence 
clearly establishes that he is an extremely busy man who runs 
two separate companies, one of
 them a paper manufacturer and 
the other a bank.  At some 
point, moving around appointments 
on a calendar book becomes as frustrating as solving a Rubik™s 
Cube puzzle, and I am not sure how much the Board would ask 
or even could ask for that sort 
of action as a demonstration of 
good faith. Moreover Mr. Burrows appears quite clearly to have an or-
ganized routine and an orderly 
temperament evident not only in 
his demeanor but in the notes he took while at negotiating ses-

sions, in which he instructed himself to sort out a confusing 
matter.  Perhaps, if Mr. Burro
ws typically did things on the 
spur of the moment, a reluctance to rearrange a schedule for a 

Union meeting might possibly say something about his attitude 
toward the Union.  However, considering the value Mr. Bur-
rows places on structure and order in all aspects of his life and 
work, I draw no inference from th
e fact that he did not cancel 
any existing appointmen
ts to meet with the Union sooner.  In-
deed the record does not establish that the Union ever asked 
him to do so. 
Similarly I do not find very pers
uasive the General Counsel™s 
related argument that Mr. Burrows took several vacations out 
of the country and that he coul
d have cancelled one of these trips to meet with the Union.  The record does not reflect what 
kinds of difficulties and expenses could result from cancelling 
an already - scheduled vacation trip. 
Moreover, one of those trip
s was his planned honeymoon.  
Even among employment lawyers there are probably few who 
would give a higher priority to 
collective bargaining than to a 
honeymoon.  I will not infer bad faith or hostility from the fact 
that Mr. Burrows apparently did 
not wish to postpone a marital 
union for a labor union. 
The General Counsel and Charging Party also suggest that 
Mr. Burrows should have done more than get a plane ticket and 
hotel reservation before his firs
t meeting with the Union.  To 
my knowledge, neither the statute nor the Board™s decisions 
establish any requirements for how
 a party should prepare for 
the first bargaining session to avoid creating the impression that 

he lacks good faith. 
What happens during the barg
aining itself certainly does 
shed light on the good faith of the parties.  During oral argu-
ment, the General Counsel contended that at the first bargaining 
session, on October 15 and 16, 1
997, Mr. Burrows rejected all 
of the Union™s proposals, and that this action implied a lack of 
good faith.  However, the General Counsel™s argument must be 
considered along with Section 8(d) of the Act, which provides 
that the duty to bargain collect
ivelyŠand here I quote from the 
statuteŠﬁdoes not compel either party to agree to a proposal or 
require the making of a conce
ssion.ﬂ  This provision does not contain an exception for the first day of bargaining. 
 BURROWS PAPER CORP. 93The fact that a negotiator does not agree to a proposal on the 
first day he sees it does not sugge
st hostility to me so much as it 
indicates caution.  I believe a 
more significant indication of 
good or bad faith can be obtained by looking at a series of bar-
gaining sessions and determining 
whether the negotiations pick 
up momentum as the parties deal with each other.  If the bar-

gaining goes nowhere, then the ne
xt step is to figure out why. 
In this case, a year has elapsed 
since the negotiations began.  
The record clearly establishes very
 little progress.  In fact, one 
bone of contention has been the recognition clause, yet that is 

the one clause which should be the easiest for the Respondent to accept, because it cost
s the Respondent nothing. 
The Board had issued its Certif
ication some two months be-fore negotiations began.  Thus
 the Board had determined the 
scope of the bargaining unit, and by certifying that the Union 
was the exclusive representative of
 this unit, the Board told the 
Respondent to recognize the Union as such. 
In other word, the Respondent di
d not have any discretion to 
bargain about the scope of the 
unit or about its duty to recog-
nize the Union as the exclusive representative of employees in 
that unit.  However, the Respondent did not agree to a recogni-
tion clause describing the unit as certified by the Board.  In-
stead, at the second set of bargaining sessions, in November, 1997, the Respondent offered a contract proposal which con-

tained the following recognition language.  Noting that the 
letters ﬁBPCﬂ stand for ﬁBurrows Paper Corporationﬂ and that 
ﬁUPIUﬂ stands for ﬁUnited Pape
rworkers International Union,ﬂ 
I quote the Respondent™s proposed recognition clause in its 
entirety and verbatim:   
 BPC recognizes that the 65 Pickens employees voted 44-21 
under NLRB sanctioned election to recognize the UPIU™s 
claim to represent them.  BPC agrees under NLRB Law to 
negotiate an agreement.  BPC recognizes the right of the 
UPIU to walk away from their obligation to represent the 
Pickens employees after 31 July 1998.  BPC agrees to treat 
the 65 Pickens employees fairly in either case. 
 If there is such a thing as ﬁsmoking gun evidenceﬂ in labor 
law, this ﬁrecognition clauseﬂ certainly must come close.  
Events which would otherwise 
seem ambiguous or nonsensical 
suddenly appear coherent and pur
poseful when considered with 
the words of that proposed clause. 
As I will discuss shortly, the Respondent has proposed that 
its employees be paid at the 
minimum wage which is consid-
erably less than the employees 
currently are making.  Respon-
dent™s Human Resources Director
 offered an explanation which 
had some plausibility.  Since the plant was in a poor rural area 
of Mississippi, management believed the Company could still 
attract the workers it needed even if it reduced wages and bene-

fits. However, we might regard that
 reasoning in social terms, 
such a motive does not constitute bad faith under the National 
Labor Relations Act.  If an Employer truly wanted to drive that 
hard a bargain to reduce its expenditures for wages, it lawfully 
could take a tough sta
nd during negotiations.  
The recognition clause proposed by Respondent undercuts 
any assertion that Respondent™s proposal to reduce employees 
to the minimum wage arose from monetary reasons.  Consider 
this excerpt:  ﬁBPC agrees under NLRB Law to negotiate an 
agreement.  BPC recognizes the right of UPIU to walk away from their obligation to represent the Pickens employees after 
31 July 1998.ﬂ 
The only modification which mi
ght make Respondent™s in-
tention more obvious would be to
 follow this first sentence, 
ﬁBPC agrees under NLRB Law to negotiate an agreement,ﬂ 

with the parenthetical words ﬁbut 
you™re not going to like it.ﬂ   
And it certainly does not require Sigmund Freud to under-
stand the meaning of the next sentence:  When the Respon-dent™s recognition clause states ﬁBPC recognizes the right of 
the UPIU to walk away from th
eir obligation to represent the 
Pickens employeesﬂ it isn™t diffic
ult to see that language as a 
hint, even if not followed by the words ﬁwould you please?ﬂ 
Respondent™s design, to get rid 
of the Union as soon as the 
Certification year expired, became even more apparent when 
Respondent made a second attempt to draft a recognition 
clause.  This clause appears 
in Respondent™s January 21, 1998 
proposal, General Counsel™s Exhib
it 10.  This proposed clause 
states: 
 BPC recognizes the UPIU Local No. 678 as the representative 
for the purposes of the NLR Act of a Paper Machine Room, 
Maintenance, Shipping and Rece
iving, Finishing Room and 
Pulp Room employees for the period of one year following 
the August ‚97 official certification. 
 Now why, one might ask, did the Respondent add the phrase 
ﬁfor the period of one year following the August ‚97 official 
certificationﬂ?  That phrase certainly will not be found in the 
official Board Certification.  To the contrary, under longstand-
ing Board precedents, it is clear that the Union continues to 
enjoy a presumption of majority
 status, although a rebuttable 
one, after the certification year ends. 
To borrow a phrase we hear a lot today in various contexts, 
including Oprah, it certainly appears that the Respondent, Mr. 
Burrows at least, was 
in denial
 or at least struggling with it. 
Mr. Burrows™ September 3, 1997 letter to International Rep-
resentative Tourné referred to the recent vote as ﬁour lost elec-
tion.ﬂ  Significantly, in that letter Mr. Burrows requests that the 
Union representative provide him with proof that he is, indeed, 
a Union representative.  Only then would Mr. Burrows provide 
the requested information. 
That seems to me about as un
usual as turning to someone 
and asking him to pinch you to be
 sure that you™re not dream-
ing.  The request for proof that Mr. Burrows put in his letter 
does suggest that Mr. Burrows is having a little difficulty ac-
cepting the results of the election.  This request for proof seems 
to be saying ﬁYou mean, I really have a Union?ﬂ 
Thereafter, the Respondent™s effo
rts to insert a one-year limi-
tation into the recognition clause
 suggest that Mr. Burrows is still struggling to accept the Union vote.  In fact, the recogni-
tion clause in the Respondent™s November 12, 1997 proposal 
even recites that the employees voted 44 to 21 to ﬁrecognize the 
UPIU™s claim to represent them.ﬂ  On the witness stand this 
weekŠeven though the vote was more than 14 months agoŠ
Mr. Burrows again volunteered th
e numbers ﬁ44 to 21.ﬂ  He is 
still thinking about the tally of ballots. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  94I find that the Respondent™s recognition clause proposals 
make obvious Respondent™s hopes that the Union will go away 
when the certification year has ended.  In this case the evidence 
also leads to the conclusion that Respondent™s hopes are now 
Respondent™s plans. The language of Respondent™s recognition proposals is cen-
tral to my finding of a surface 
bargaining violation. The Re-
spondent made a number of pro
posals which might, if consid-
ered individually, establish 
only a tough bargaining stand.  
However, I do not reach the question of whether these propos-
als, or any of them, would indica
te bad faith if considered indi-
vidually. 
Respondent™s intent is so apparent from its recognition 
clause proposals that I must consid
er it as part of the total pic-
ture.  In that light, Respondent™s
 intent not to reach agreement 
but somehow to divest itself of
 the Union is very clear. 
With respect to the raises given certain employees in the fin-
ishing and maintenance department
s in January and February, it 
is clear that there was no impasse, and that the Respondent 
could not implement these proposals without the Union™s as-
sent. For the waiver of a statutory right, silence does not give 
consent, and neither does ambiguity.  The waiver of the statu-
tory right must be clear and unequivocal.  The person granting 
the waiver must do so knowingly. 
The record does not establis
h that Union Representative 
Tourné knowingly gave such a wa
iver.  I credit his testimony 
that he expected Mr. Burrows to 
look into the matter of raises 
for those employees but was not 
expecting it raises to be im-
plemented without further discussion. 
A statement in Respondent™s January bargaining proposal 
also would lead Mr. Tourné to 
such a conclusion.  At page 10 
of the Respondent™s proposal app
ears language that ﬁall state-
ments in this proposal are merely thatŠa proposal.  These 

statements should not be cons
trued as contract language.ﬂ 
Because the Respondent was submitting to the Union pro-
posals it disavowed as being contract language, the situation 

was, at best, ambiguous and confusing.  Under such circum-stances the Union did not clearly and unequivocally waive its 
right to bargain. 
Finally, there is the matter of the July 1998 raises. I find that 
there was an established past
 practice that the Respondent 
would grant some kind of raise, and that it would be on or 
around July of each year.  Based on the testimony of Mr. Mar-
tin, which I credit, I find that the raise varied from year to year 
and that the Respondent retained considerable discretion as to 
the amount of the raise. 
It is possible that the Board would find that the Respondent 
had a continuing duty to implemen
t such a raise.  However, I 
do not believe the case law is entirely settled on this issue.  See, 

for example, 
Daily News of Los Angeles
, 315 NLRB 1236 
(1994). After the Respondent unilaterall
y, and, as I have found, 
unlawfully implemented raises 
in January and February, the 
Union filed a charge about this change.  Although a Union 
letter also assured the Respondent 
that it did not object to grant-
ing of a three-percent increase in wages across-the-board, I 
believe that the Union™s letter did not, itself, relieve the Re-
spondent of the dilemma it face
d in deciding what action was 
most consistent with the Law. 
 And I believe it faced a true 
dilemma in that regard. 
So in these circumstances I recommend that the Board dis-
miss the allegations that Responde
nt made an unlawful unilat-
eral change with respect to the July raise.  Similarly I recom-

mend that the 8(a)(1) allegation with the Respondent™s notice 
about the wages also
 be dismissed. When the transcript of this h
earing is received I will prepare 
a Certification of Bench Decision which will attach the tran-
script to the Decision I have delivered orally.  It will also in-
clude Order, Remedy and Notice
 Provisions.  In the circum-
stances of this case I do consider a 
Mar-Jac remedy to be ap-
propriate to extend the Certification year and, I will include that 
in my Certification and recommendation. 
After this Certification is signed by me, the Board will serve 
copies of it on the parties in this case.  At that time the period 
for appeal will begin to run. 
When I was reading the exhibits last night and looking over 
the stipulation that was signed by counsel, and thinking back 
about how cooperative the parties 
were in this case, I was very 
appreciative of your professi
onalism and courtesy.  And it™s a 
real tribute to the Labor Bar that you all have such high stan-

dards.  I really appreciate it. 
The hearing is closed. 
(Whereupon, at 1:09 P.M. th
e hearing was concluded.) 
  